                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                              Civil Action No.: 1:18-cv-1046


HUI MINN LEE,                                  )
     Plaintiff,                                )
                                               )
                                               )       Plaintiff’s Memorandum in Opposition
       vs.                                     )       to Defendant’s Motion to Amend its
                                               )       Motion for Summary Judgment
                                               )
MARKET AMERICA, INC.,                          )
    Defendant.                                 )



                            STATEMENT OF RELEVANT FACTS

       On May 21, 2021, the defendant moved for summary judgment on all of plaintiff’s claims

except for her claim for retaliation pursuant to 42 U.S.C. §1981. Thereafter on June 4, 2021, the

plaintiff responded to the defendant’s motion and asserted that defendant’s failure to timely

move for summary judgment on the plaintiff’s retaliation claim effectively positioned the

retaliation claim for trial. Defendant now moves the court, pursuant to Rule 60(a) of the Federal

Rules of Civil Procedure, to amend its Motion for Summary Judgment to add an argument in

support of dismissal of the plaintiff’s retaliation claim. For the reasons argued below, the

plaintiff contends that the Defendant’s Motion to Amend its Motion for Summary Judgment

should be denied.

       DEFENDANT’S MOTION TO AMEND ITS MOTION FOR SUMMARY
       JUDGMENT TO DISMISS THE PLAINTIFF’S CLAIM FOR RETALIATION
       IN VIOLATION OF 42 U.S.C. §1981 SHOULD BE DENIED

       At the summary judgment stage, the movant has the “initial responsibility of informing

the district court of the basis for its motion, and identifying those portions of the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if


                                                   1


       Case 1:18-cv-01046-WO-JLW Document 41 Filed 06/29/21 Page 1 of 6
any, which it believes demonstrate the absence of a genuine issue of material fact.” Celotex

Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). Local Rule 56.1(b)

of the Rules of Civil Procedure requires that all dispositive motions and supporting briefs must

be filed and served within thirty (30) days following the close of the discovery period, subject to

the terms of any LR 5.5 Order. In the present case, the defendant has failed to move for summary

judgment on the plaintiff’s retaliation claim in a timely manner. Therefore, the plaintiff’s claim

for retaliation must succeed to trial.

        The defendant relies on Rule 60(a) of the Federal Rules of Civil Procedure in support of

its argument to amend its motion for summary judgment. However, reliance upon Rule 60(a) is

misplaced for several reasons. Rule 60(a) allows the court to perform mechanical adjustments to

judgments, such as correcting transcription errors and miscalculations. The Rule is properly

utilized “ ‘to perform a completely ministerial task’ (such as ‘making a judgment more specific

in the face of an original omission’).” Caterpillar Fin. Servs. Corp. v. F/V Site Clearance I, 275

Fed.Appx. 199, 204 (4th Cir.2008)(quoting Kosnoski v. Howley, 33 F.3d 376, 379 (4th

Cir.1994)). However, a court may not employ Rule 60(a) to reconsider a matter that has already

been decided. As we explained:

        The basic distinction between clerical mistakes and mistakes that cannot be
        corrected pursuant to Rule 60(a) is that the former consist of blunders in
        execution whereas the latter consist of instances where the court changes its mind,
        either because it made a legal or factual mistake in making its original
        determination, or because on second thought it has decided to exercise its
        discretion in a manner different from the way it was exercised in the original
        determination.

Rhodes v. Hartford Fire Ins. Co., 548 Fed.Appx. 857, 859–60 (4th Cir.2013) (per curiam)

(quoting In re Walter, 282 F.3d 434, 440 (6th Cir.2002)); accord Rivera v. PNS Stores, Inc., 647

F.3d 188, 194 (5th Cir.2011) (“Clerical mistakes, inaccuracies of transcription, inadvertent




                                                 2


       Case 1:18-cv-01046-WO-JLW Document 41 Filed 06/29/21 Page 2 of 6
omissions, and errors in mathematical calculation are within Rule 60(a)'s scope; missteps

involving substantive legal reasoning are not ” (emphasis added) (footnote omitted)). Rivera v.

PNS Stores, Inc., 647 F.3d 188, 194 (5th Cir.2011). Hence, Rule 60(a) cannot be utilized to

correct errors and mistakes not made by the court. The rule’s sole purpose is for the court to

correct its own mistakes.

       Rule 60(a) also authorizes a court to correct “a mistake arising from oversight or

omission.” Sartin v. McNair L. Firm PA, 756 F.3d 259, 265 (4th Cir. 2014). Such a mistake

occurs when there is an inconsistency between the text of an order or judgment and the district

court's intent when it entered the order or judgment. See Garamendi v. Henin, 683 F.3d 1069,

1079 (9th Cir.2012) (“Rule 60(a) allows for clarification and explanation, consistent with the

intent of the original judgment, even in the absence of ambiguity, if necessary for enforcement”

(emphasis added)); Rivera, 647 F.3d at 195 (“A district court's authority under Rule 60(a) is also

limited to making corrections that are consistent with the court's intent at the time it entered the

judgment ” (emphasis added)); Agro Dutch Indus. Ltd. v. United States, 589 F.3d 1187, 1192

(Fed.Cir.2009).

       Here, clearly, it is the defendant’s error, not the court’s, which forms the basis of the

defendant’s motion to amend. Rule 60(a) is simply inapplicable under the present circumstance.

Therefore, having failed to timely move for summary judgment on the plaintiff’s retaliation

claim and failing to properly support its motion to amend with appropriate legal authority, the

Defendant’s Motion to Amend its Motion for Summary Judgment should be denied.


This the 29th day of June, 2021.




                                                  3


       Case 1:18-cv-01046-WO-JLW Document 41 Filed 06/29/21 Page 3 of 6
GRAY NEWELL THOMAS, LLP

BY:   /s/ Angela Gray
      Angela Newell Gray
      7 Corporate Center Court, Suite B
      Greensboro, NC 27408
      Telephone:     (336) 285-8151
      Facsimile:     (336) 458-9359
      Email:         angela@graynewell.com
      Attorney for Plaintiff
      NC Bar # 21006




                                             4


      Case 1:18-cv-01046-WO-JLW Document 41 Filed 06/29/21 Page 4 of 6
                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                             Civil Action No.: 1:18-cv-1046


HUI MINN LEE,                              )
     Plaintiff,                            )
                                           )
                                           )
       vs.                                 )              Certificate of Service
                                           )
                                           )
MARKET AMERICA, INC.,                      )
    Defendant.                             )


         I, Angela Newell Gray, Attorney for the Plaintiff, do hereby certify that I served the
foregoing Plaintiff’s Memorandum in Opposition to the Defendant’s Motion to Amend its
Motion for Summary Judgment upon counsel for the Defendant shown below by electronically
filing the same with the Clerk of Court using the CM/ECF system which will send notification of
such filing to the following attorney of record;

                              Camilla DeBoard; cfd@trslaw.com



This the 29th day of June, 2021.

       /s/ Angela Gray
       Angela Newell Gray
       Gray Newell Thomas, LLP
       7 Corporate Center Court, Suite B
       Greensboro, NC 27408
       Tel: (336) 285-8151
       Fax: (336) 458-9359
       Email: angela@graynewell.com
       NC State Bar #21006




                                               5


       Case 1:18-cv-01046-WO-JLW Document 41 Filed 06/29/21 Page 5 of 6
             VERIFICATION OF COMPLIANCE WITH LOCAL RULE 7.3(d)(1)


The undersigned hereby verifies that the foregoing brief does not exceed 6,250 words.

This the 29th day of June, 2021.

       /s/ Angela Gray
       Angela Newell Gray
       Gray Newell Thomas, LLP
       7 Corporate Center Court, Suite B
       Greensboro, NC 27408
       Tel: (336) 285-8151
       Fax: (336) 458-9359
       Email: angela@graynewell.com
       NC State Bar #21006




                                               6


       Case 1:18-cv-01046-WO-JLW Document 41 Filed 06/29/21 Page 6 of 6
